DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received December 2, 2021 (“Amendment”) has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 10-13 have been considered but are moot and the rejection has been updated due to the claim amendments.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues, the fuel cell of MacBain to be an SOFC cell and the fuel cell of Mitlitsky to be a reversible fuel cell, thus there is no motivation to combine these references. Remarks p. 8-9. Examiner disagrees. It appears the Applicant is confusing the teachings of each of the references used to reject claim 1. Both of the references are directed to a fuel cell. Additionally, the teachings of MacBain are solely used to illustrate the claimed ports. The teachings of Mitlitsky is used to teach that the system functions as a fuel cell and an electrolysis cell and is a reversible system, thus the teachings of MacBain in regards to the ports .
Next, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Applicant argues the thickness of the membrane is not taught by MacBain. Remarks p. 10. Examiner notes that Ito was used to address the thickness of the membrane and is additionally noted in the rejection below. The Applicant further argues that Mitlitsky does not teach the use of two different catalysts. Examiner notes, this limitation was rejected in view of Ito, thus this point is moot.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6, and 10-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over US20040224193A1 (Mitlitsky) in view of US20060172176A1 (MacBain) and US20020172844 (Ito )

Regarding claim 1, Mitlitsky teaches a reversible or regenerative fuel cells that operate alternately in a fuel cell mode to generate electricity from supplied fuel and oxidizer and in an electrolysis mode to generate fuel and oxidizer when electricity is provided to the fuel cell [0018; 0071]. Further, the reversible fuel cell system 190 may comprise one or more reversible fuel cells or one or more fuel cell/electrolyzer pairs. A reversible fuel cell is a single electrochemical device which generates reactant product and electrical energy or power in the fuel cell mode and which generates fuel from reactant product and electrical energy in the electrolysis mode. A 
Mitlitsky teaches a primary electrochemical device [0071; Fig. 4, operating in EC mode] comprising a membrane electrode assembly, comprising a primary anode and a primary cathode [0111] separated by a primary proton-exchange membrane [0049] [Fig. 2 #12]. 
Mitlitsky is silent with regards to the claimed ports as recited in claim 1. MacBain teaches a fuel cell stack assembly [0001]. 
MacBain teaches a fuel cell stack 110 having a plurality of individual fuel cell elements [Fig. 2 0033; please refer to the annotated figure below to illustrate the claimed features]:

    PNG
    media_image1.png
    568
    370
    media_image1.png
    Greyscale

MacBain teaches the electrochemical system that functions in the fuel cell mode [0034; the cathode exhaust 116 a and anode exhaust 124 a from first sub-stack 111 a are collected and delivered to the respective inlets 114 b,122 b of sub-stack 111 b. It will be seen that anode exhaust 124 a has been passed over only 30 anode surfaces in sub-stack 111 a and thus has a large remaining fuel content. Similarly, cathode air exhaust 116 a has a large remaining oxygen content; which corresponds to the claimed in fuel cell mode connected to receive hydrogen at the second anode port and oxygen at the second cathode port and to supply water to the first cathode port]. 

the primary anode, connected to the first anode port and to the second anode port, being configured to carry out an oxidation of the water originating from the first anode port and an oxidation of the hydrogen originating from the second anode port [0111-0113 of Mitlitsky] and 
the primary cathode, connected to the first cathode port and to the second cathode port, being configured to carry out a reduction of protons, and a reduction of oxygen originating from the second cathode port [0111-0113] and 
a secondary electrochemical device comprising a membrane electrode assembly , comprising 
a secondary anode and a secondary cathode separated by a secondary proton- exchange membrane [Mitlitsky 0049, 0111] and 2Application No. 16/033,682 Reply to Office Action of December 17, 2020 and Advisory Action of April 4, 2021 the secondary anode being connected to the primary anode and to the second anode port, and being configured to carry out an oxidation of hydrogen originating from the primary anode and an oxidation of hydrogen originating from the second anode port and 
the secondary cathode being connected to the primary cathode and to the second cathode port, and being configured to carry out a reduction of protons and a reduction of oxygen originating from the second cathode port.

Mitlitsky is further silent with respect to wherein the primary proton-exchange membrane has a mean thickness less than that of the secondary proton-exchange membrane, the primary anode comprises a first catalyst for carrying out the oxidation of the water and a second catalyst, different from the first catalyst, for carrying out the oxidation of the hydrogen, and the second anode comprises a single third catalyst for carrying out the oxidation of hydrogen.
Ito teaches a fuel cell system and a proton exchange membrane [abs, 0049]. Ito teaches the thickness of one of the membranes to be thicker than the thickness of the other membrane, also illustrated in fig 5 and para 0018, 0023. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitlitsky and incorporate the membrane thickness taught by Ito, as doing so would have been to have a thinner membrane the gas generated diffuses in the membrane, thus making it difficult to obtain a predetermined gas therefore improving the electrochemical performance [0050].
In regards to the thickness of the membrane, in particular, one membrane being thicker than the other, it is noted that the thickness of the membrane does not appear to affect how the claimed system would perform differently based solely on the thickness. The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04). Therefore, it is the Examiner’s position, it would have been obvious to incorporate the teachings of Ito in regards to the varying thicknesses and have the primary membrane to be less than the 
In regards to the first and second catalyst being different from one another, although Ito does not teach the use of two different catalysts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito and substitute another catalyst different from the first to carry out the oxidation of hydrogen.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
It is additionally noted, the specification does not provide any examples that illustrate the claimed system operates using two different catalysts and only refers the same catalyst [i.e. platinum] for the oxidation of water [0059] and oxidation of hydrogen [noted in para 00647], therefore, the Examiner’s position is that, it would be obvious to use two different catalysts to perform as required in claim 1, as the catalysts would provide a predictable result which would be, oxidation of water and oxidation of hydrogen.
Lastly, it is noted, the claimed language in the italic “first catalyst for carrying out the oxidation of the water and a second catalyst, different from the first catalyst, for carrying out the oxidation of the hydrogen,” is considered to be an intended use limitation. Thus, the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts 

Regarding claim 2, modified Mitlitsky is relied upon with respect to the reversible electrochemical system of claim 1, however is silent with regard to the primary proton exchange membrane has a mean thickness less than or equal to 100 µm. Ito further teaches the primary membrane to have a thickness of 20 µm -50µm [0050], which falls within the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the membrane of modified Mitlitsky, to incorporate the thickness of the membrane to be less than 100 µm, as taught by Ito. The motivation for doing so would have been to have a thinner membrane the gas generated diffuses in the membrane, thus making it difficult to obtain a predetermined gas therefore improving the electrochemical performance [0050].

Regarding claim 4, modified Mitlitsky  is silent the secondary proton exchange membrane has a mean thickness greater than 100 µm. Ito further teaches the secondary electrolytic membrane to have a thickness of 50 µm -100 µm [0050]. Before the effectively filing date, it would have been obvious to use the claimed range of the membrane to have a thickness greater than 100 µm. The motivation for doing so would have been to select the claimed range to enhance the electrochemical performance of the reversible electrochemical system [Ito 0050].
  
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 


Regarding claim 6, modified Mitlitsky teaches the reversible electrochemical system according to Claim 1. Mitlitsky teaches anode/cathode circuit for fluid circulation as claimed as [fig. 4 ; 0111].  

Regarding claim 10, modified Mitlitsky teaches the reversible electrochemical system according to Claim 1. As noted above in claim 6, Mitlitsky teaches the anode/cathode circuit for fluid circulation. 
Although Mitlitsky in view Macbain of do not explicitly teach the claimed: a first anode fluid distribution circuit connected to the primary anode; 4Application No. 16/033,682Reply to Office Action of December 17, 2020 and Advisory Action of April 4, 2021a second anode fluid distribution circuit connected to the secondary anode; a first cathode fluid distribution circuit connected to the primary cathode; a second cathode fluid distribution circuit connected to the secondary cathode; the first anode distribution circuit connected to the first anode port to the second anode distribution circuit; and the first cathode distribution circuit connected to the first cathode port and to the second cathode distribution circuit, wherein the first and second anode fluid distribution circuits are configured to establish fluid flow between the first and second anode ports and along the first and second anodes, and the first and second cathode fluid distribution circuits are configured to establish fluid flow between the first and second cathode ports and along the first and second cathodes;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure to correspond to the claimed limitations as doing so would have provided a reasonable expectation of success as both teach 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. (see MPEP § 2143.02).   


7Regarding claim 11, modified Mitlitsky teaches a reversible electrochemical system according to Claim 1. Please refer to the rejection in claim 10 in regards to the italic: comprising: a first anode fluid distribution circuit connected to the primary anode; a second anode fluid distribution circuit connected to the secondary anode; a first cathode fluid distribution circuit connected to the primary cathode; a second cathode fluid distribution circuit connected to the secondary cathode; the first anode distribution circuit connected to the first anode port to the second anode distribution circuit; and the first cathode distribution circuit connected to the first cathode port and to the second cathode distribution circuit. 
In regards to : the first anode distribution circuit having a first anode manifold connected to the first anode port and a second anode manifold connected to the second anode distribution circuit; and 5Application No. 16/033,682 Reply to Office Action of December 17, 2020 and Advisory Action of April 4, 2021 the first cathode distribution circuit having a third manifold connected to the first cathode port and a fourth manifold connected to the second cathode distribution circuit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of  Mitlitsky to incorporate the claimed structure of the anode/cathode manifolds with respect to the anode/cathode circuit for fluid circulation of MacBain, as doing so would have provided a reasonable expectation of success as both teach an SOFC system and the anode/cathode circuit for fluid circulation and manifolds are known structural elements in this field of endeavor . The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

The manifolds are the pipelines points that are illustrated in Fig. 2 of MacBain and illustrated below:
 
    PNG
    media_image2.png
    568
    370
    media_image2.png
    Greyscale



Regarding claim 12, modified Mitlitsky teaches the reversible electrochemical system according to Claim 1, wherein: the system is configured to receive water at the first anode port and produce oxygen and hydrogen from the second anode port and second cathode port, 
Regarding claim 13, modified Mitlitsky teaches he reversible electrochemical system according to Claim 1, wherein the first and second anode ports and the first and second cathode ports are separate from each other [please refer to annotated Fig 2 in claim 1].



Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over US20040224193A1 (Mitlitsky) in view of US20060172176A1 (MacBain) and US20020172844 (Ito ) as applied to claim 1 above and further in view of Sprouse (US 5,376,470)

Regarding claim 5, modified Mitlitsky is silent in regards to a primary electrical source configured to apply, in electrolysis cell mode, a first electrical signal between the primary anode and primary cathode, and a secondary electrical source configured to apply, in electrolysis cell mode, a second electrical signal between the secondary anode and secondary cathode, the second electrical signal being of the same sign as the first electrical signal and of a lower intensity. Spruce teaches a reversible electrochemical cell [abs’ and teaches a primary electrical source [col. 3 lines 12-16], [col. 4 lines 65-68, col. 5 lines 1-5, col 5 lines 22-25]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reversible electrochemical system of modified Mitlitsky in view of Ito to further comprise the electrical source taught by Sprouse. The motivation for doing so would to provide energy to the electrolyzer as needed [col. 6 lines 21-23].
In regards to the limitation of “configured to…” as discussed above, the reversible electrochemical system has all the structural limitations as claimed and thus is fully capable of functioning as claimed-- “configured to apply, in electrolysis cell mode, a first electrical signal 
The cited prior art teaches all of the positively recited structure of the claimed apparatus (i.e. the anode and cathode ports, electrical source, the electrolysis cell and the fuel cell). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729